Order entered July 11, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00484-CV

                IN RE TRICIA MICHELLE BESSAC, Relator

          Original Proceeding from the 256th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-18-24643

                                    ORDER
                  Before Justices Schenck, Reichek, and Carlyle


      This original proceeding challenges a May 6, 2022 order denying relator’s

motion to transfer venue signed in the 256th Judicial District Court of Dallas

County, Texas, by Judge David Lopez, then presiding. Judge Lopez has left the

bench. Judge Mike Lee has been appointed to the 256th Judicial District Court.

      Rule 7.2(b) requires this Court to abate this proceeding to allow the

successor judge to reconsider the May 6, 2022 order. See TEX. R. APP. P. 7.2(b)

(“If the case is an original proceeding under Rule 52, the court must abate the

proceeding to allow the successor to reconsider the original party’s decision.”).


                                          1
      Accordingly, we ABATE this original proceeding. This case is removed

from the Court’s active docket until further order of this Court, to allow the

successor judge, to reconsider the May 6, 2022 ruling of the former judge of the

256th Judicial District Court. We further ORDER the parties to file a status report

with this Court within ten days of any ruling by the successor judge required by

rule 7.2(b).


                                                   /s/ Amanda L. Reichek
                                                   AMANDA L. REICHEK
                                                   JUSTICE




                                        2